Citation Nr: 1140089	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-09 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for service-connected left shoulder arthritis.  

2.  Entitlement to an initial disability rating higher than 10 percent for service-connected right knee pain due to arthritis.  

3.  Entitlement to an initial disability rating higher than 10 percent for service-connected right and left bunionectomy, right capulot mid-foot repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel

INTRODUCTION

The Veteran served on active duty from September 1981 to July 1982, November 1990 to January 1991, and from January 2003 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board or BVA) from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

On her March 2008 substantive appeal, submitted via VA Form 9, the Veteran indicated that she wanted a hearing at her local VA office; however, the Veteran drew a line through "BVA" and wrote in "Local - Nash VA Regional."  The Veteran was afforded a local hearing at the Nashville RO in May 2010, as requested, and a transcript of that hearing is associated with the claims file.  Neither the Veteran nor her representative has indicated that the Veteran also wants a hearing before a Veterans Law Judge.  The Board, then, finds that all due process has been satisfied with respect to the Veteran's right to a hearing.  


FINDINGS OF FACT

1.  The preponderance of the evidence reflects that the Veteran's service-connected left shoulder arthritis is manifested by pain, flexion to no less than 110 degrees, abduction to no less than 100 degrees, external rotation to 90 degrees, and internal rotation to no less than 40 degrees.  Additional functional impairment due to pain, flare-ups, incoordination, or fatigability is not demonstrated to any significant degree.

2.  The preponderance of the evidence reflects that the Veteran's service-connected right knee arthritis is manifested by pain, limitation of motion, and occasional swelling and crepitus.  The Veteran can demonstrate flexion to no less than 90 degrees and her extension is limited to no more than 10 degrees.  There is objective evidence of painful motion.  However, additional functional impairment due to pain, flare-ups, incoordination, or fatigability is not demonstrated to any significant degree.

3.  The preponderance of the evidence reflects that the Veteran's service-connected right and left bunionectomy, right capulot mid-foot repair, is manifested by pain and limitation of motion of the left and right big toe.  There is a scar on the dorsum of the left big toe that measures 1.5 inches.  There is a scar on the right big toe that measures 2.5 inches long and .25 inches wide and is tender to pressure.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating higher than 10 percent for service-connected left shoulder arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201 (2011).

2.  The schedular criteria for a disability rating higher than 10 percent for service-connected right knee pain due to arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5261 (2011).

3.  The schedular criteria for a separate 10 percent disability rating for a painful scar associated with right foot bunionectomy and right capulot mid-foot repair have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (2008).

4.  The schedular criteria for a disability rating higher than 10 percent for service-connected right and left bunionectomy, right capulot mid-foot repair, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5279 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

For an increased-compensation claim, the VCAA requirement is generic notice, that is, notice that informs the claimant of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  

Review of the record reveals that, in August 2006, the RO sent the Veteran a letter that fully addressed all required notice elements.  The letter informed the Veteran of what evidence was required to substantiate her service connection claims and of the Veteran's and VA's respective duties for obtaining evidence.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained VA outpatient treatment records dated from 2006 to 2010, and the Veteran was afforded VA examinations in October 2006, March 2009, and December 2010.  Significantly, it appears that all obtainable evidence identified by the Veteran relative to her claims have been obtained and associated with the claims file, and that neither she nor her representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2.  An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

At the outset, the Board notes that the Veteran is currently rated totally and permanently disabiled due to service-connected disabilites.  See November 2010 rating decision.  Therefore, adjudication of the Veteran's increased rating claims herein will not include consideration of whether a claim for a TDIU has been raised.  

Left Shoulder

Service connection for left shoulder arthritis was established in May 2007, and the RO assigned a 10 percent disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5201, effective June 22, 2006.  

The Veteran disagreed with the disability rating assigned to her left shoulder disability, which is the basis of the current appeal.  

At the outset, the Board notes that, while the May 2007 rating decision reflects that the RO granted the 10 percent rating under DC 5201, a 10 percent rating is not available under the criteria of DC 5201.  Indeed, under DC 5201, a 20 percent rating is warranted where movement of the major arm is limited at the shoulder level; a 30 percent rating is warranted where movement of the major arm is limited midway between the side and shoulder level; and a 40 percent rating is warranted where movement of the major arm is limited to 25 degrees from the side.  

Nevertheless, it appears the RO granted a 10 percent rating based upon the evidence that shows the Veteran suffers from degenerative arthritis and painful motion in her left shoulder.  See 38 C.F.R. § 4.71a, DC 5003; see also May 2007 rating decision.  There is no prejudice to the Veteran in this regard, as the Board will proceed to evaluate the Veteran's claim under DC 5201, for limitation of motion of the arm, DC 5003, for degenerative arthritis, and all other potentially applicable diagnostic codes.  The Board notes that the Veteran is left-handed and, thus, her disability affects her left, major arm.  

Under DC 5003, degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Note 1 accompanying DC 5003 states that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based upon limitation of motion.  Note 2 states that the 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024.  38 C.F.R. § 4.71a, DC 5003.

38 C.F.R. § 4.71a, Plate I, indicates that normal flexion and abduction of the shoulder is 180 degrees, with the shoulder level measured at 90 degrees.  Normal internal and external rotation of the shoulder is 90 degrees.  

The pertinent evidence of record reflects that the Veteran underwent surgery during service to repair a supraspinatous tear in her left shoulder.  The evidence shows that, since surgery, the Veteran has suffered from pain and decreased range of motion.  

At the October 2006 VA examination, the Veteran complained of pain, especially with raising her arm above her head.  She reported that she has flare-ups in cold weather, which are manifested by limitation of motion and an inability to raise her hand.  On objective examination, the Veteran demonstrated forward flexion and abduction to 130 degrees with pain, external rotation to 90 degrees, and internal rotation to 40 degrees, with pain.  The VA examiner noted that the Veteran's limitation of motion was due to pain, but not due to fatigue, lack of endurance, or weakness.  The examiner also noted that the Veteran had arthroscopic scars, which were barely visible.  

At the March 2009 VA examination, the Veteran reported having pain, stiffness, and decreased speed in joint motion; however, she denied having episodes of dislocations or subluxation, locking, or effusions.  Nevertheless, the Veteran reported that she experiences flare-ups on a weekly basis due to overuse, which are manifested by an inability to lift her arm.  The Veteran was able to demonstrate flexion to 150 degrees, abduction to 130 degrees, and internal and external rotation to 90 degrees.  The VA examiner noted that the Veteran complained of pain while demonstrating range of motion, including following repetitive motion.  

At the December 2010 VA examination, the Veteran was able to demonstrate flexion to 110 degrees, abduction to 100 degrees, and internal and external rotation to 90 degrees.  The examiner noted that there was objective evidence of painful motion, including following repetitive motion.  The examiner also noted that the Veteran's flare-ups result in decreased range of motion and difficulty lifting objects.  

The evidentiary record contains VA outpatient treatment records dated from 2006- to 2010; however, the treatment records do not contain any pertinent evidence related to the Veteran's left shoulder disability.  

In evaluating the Veteran's left shoulder disability under DC 5201, the Board notes that, while the evidence shows the Veteran has limited motion in flexion and abduction, the preponderance of the evidence reflects that she is able to raise her left arm above shoulder level.  In this regard, the Board notes that there is objective evidence of painful motion in all planes of excursion; however, the evidence shows that, even with pain, the Veteran's ability to raise her arm in flexion and abduction has been limited to no less than 110 degrees throughout the entire appeal period.  As a result, a disability rating higher than 10 percent is not warranted under DC 5201.

The Board has considered the Veteran's disability under DC 5003; however, the Board finds that a disability rating higher than 10 percent is not warranted under that code.  As noted above, the 10 percent rating currently assigned contemplates the painful motion the Veteran experiences in her left shoulder due to degenerative arthritis.  There is no lay or medical evidence of record that shows the Veteran's left shoulder disability involves two or more major or minor joint groups and, thus, a rating higher than 20 percent is not warranted under DC 5003.  

The Board has considered the Veteran's left shoulder disability under all other potentially applicable diagnostic codes to determine whether she can be rated higher than 10 percent.  However, the Veteran has never been shown to have ankylosis of the scapulohumeral articulation, other impairment of the humerus, or impairment of the clavicle or scapula.  Therefore, DCs 5200, 5202, and 5203 are not for application in this case.  

The Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  

In evaluating the Veteran's claim under DeLuca, supra, the Board notes that the preponderance of the evidence shows that the Veteran experiences functional loss due to pain and painful motion, including during flare-ups.  There is no evidence or allegation that the Veteran has functional loss due to weakness, fatigability, or incoordination.  As noted, the 10 percent rating currently assigned contemplates the Veteran's painful motion.  Therefore, the Board finds there is insufficient evidence to support a rating in excess of 10 percent based on functional loss due to pain.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

In view of the Court's holding in Fenderson, the Board has considered whether the Veteran is entitled to a "staged" rating for her service-connected disability, as the Court indicated can be done in this type of case.  However, upon reviewing the longitudinal record in this case, the Board finds that, at no time since the filing of the Veteran's claim for service connection in July 2006, has her left shoulder disability been more disabling than as currently rated under this decision.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the manifestations of the Veteran's left shoulder, as summarized above, are fully contemplated by the schedular rating criteria.  In particular, the Veteran's symptoms of pain and decreased motion are contemplated by the rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate her disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for the Veteran's left shoulder disablity during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

In summary, and for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against the grant of disability rating higher than 10 percent for service-connected left shoulder arthritis.  Because the preponderance of the evidence is against the Veteran's claim, her claim must be denied and the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.

Right Knee

Service connection for right knee pain due to arthritis was established in May 2007, and the RO assigned a 10 percent disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260, effective June 22, 2006.  

The Veteran disagreed with the disability rating assigned to her right knee disability, which is the basis of the current appeal.  

While the May 2007 rating decision reflects that the RO granted the 10 percent rating under DC 5260, it appears the RO granted a 10 percent rating based upon the evidence that shows the Veteran suffers from degenerative arthritis and painful motion in her right knee.  See 38 C.F.R. § 4.71a, DC 5003; see also May 2007 rating decision.  There is no prejudice to the Veteran in this regard, as the Board will proceed to evaluate her right knee claim under DC 5201, for limitation of motion of the arm, DC 5003, for degenerative arthritis, and all other potentially applicable diagnostic codes.  

Under DC 5260, a noncompensable rating is warranted for flexion limited to 60 degrees, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees.  Under DC 5261, a noncompensable rating is warranted for extension limited to five degrees, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Plate II, indicates that normal flexion of the knee is 140 degrees and normal extension of the knee is zero degrees.  

Review of the evidence reveals that the Veteran's right knee disability is manifested by pain, limitation of motion, and occasional swelling and crepitus.  See VA examination reports dated October 2006, March 2009, and December 2010; VA outpatient treatment records dated from 2006 to 2010.  At the October 2006 VA examination, the Veteran reported experiencing giving way, pain, stiffness, decreased speed, tenderness, crepitus, and guarding of movement.  However, she denied have any episodes of dislocations, subluxation, or locking, and she also denied experiencing instability.  The Veteran has reported having flare-ups of pain, especially when walking up and down, which result in slightly decreased range of motion and the Veteran needing to sit down.  See October 2006, March 2009, and December 2010 VA examination reports.  

At the VA examinations conducted in October 2006, March 2009, and December 2010, the Veteran demonstrated normal extension to zero degrees.  In October 2006, the Veteran demonstrated flexion to 130 degrees, with pain, while her flexion was limited to 120 degrees, with pain, at the March 2009 and December 2010 examinations.  The VA treatment records also show that the Veteran has decreased range of motion in her left knee.  In May 2008, the Veteran demonstrated extension to 10 degrees and flexion to 90 degrees, with discomfort.  Objective examination has revealed that the ligaments in the Veteran's right knee are intact, with no evidence of medial or lateral instability.  See VA treatment records dated September 2007, May 2008, and July 2009.  

In evaluating the Veteran's right knee disability under DC 5260, the Board finds that a disability rating higher than 10 percent is not warranted.  Indeed, while the evidence shows that the Veteran experiences limitation of flexion in her right knee, the evidence does not reflect that her flexion is limited to 45 degrees or less.  Therefore, DC 5260 does not assist the Veteran in obtaining a higher disability rating.  However, the evidence shows that, in May 2008, the Veteran was only able to demonstrate extension to 10 degrees, which warrants a 10 percent rating under DC 5261.  

The Board notes that the 10 percent rating currently assigned was granted based upon evidence of degenerative arthritis manifested by limited, painful motion.  See 38 C.F.R. § 4.71a, DC 5003.  However, the rating schedule reflects that a 10 percent rating based upon limited, painful motion is only appropriate when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code.  See Id.  Therefore, the Board finds that the 10 percent rating that is warranted due to the evidence showing limitation of motion in the Veteran's right knee is more appropriately rated under the criteria of DC 5261.  See 38 C.F.R. § 4.14.  A rating higher than 10 percent is not warranted under DC 5261 because there is no evidence showing that the Veteran right knee extension is limited to 15 degrees or more.  

The Board has considered the Veteran's right knee disability under DCs 5256, 5262, and 5263; however, she has never been shown to have ankylosis of the right knee, impairment of the tibia and fibula, or genu recurvatum.  Therefore, DCs 5256, 5262, and 5263 are not for application in this case.  

In evaluating the Veteran's right knee under the criteria of DeLuca, supra, the Board notes that the there is objective evidence of painful motion and that the Veteran has reported that she experiences flare-ups in her right knee.  There is no evidence or allegation that the Veteran has functional loss due to weakness, fatigability, or incoordination, and the 10 percent rating currently assigned contemplates the Veteran's painful, limited motion.  As such, the Board finds any additional functional limitation is contemplated in the 10 percent currently assigned and an increased evaluation is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board has considered whether the Veteran is entitled to a "staged" rating for her service-connected disability, as the Court indicated can be done in this type of case.  See Fenderson, supra.  However, the Board finds that, at no time since the filing of the Veteran's claim for service connection in July 2006, has her right knee disability been more disabling than as currently rated under this decision.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  In this case, the manifestations of the Veteran's right knee, as summarized above, are fully contemplated by the schedular rating criteria.  In particular, the Veteran's symptoms of pain and decreased motion are contemplated by the rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate her disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for the Veteran's right knee disablity during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

In summary, and for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against the grant of disability rating higher than 10 percent for service-connected right knee pain due to arthritis.  Because the preponderance of the evidence is against the Veteran's claim, her claim must be denied and the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.

Bilateral Foot Disability

Service connection for right and left bunionectomy, right capulot mid-foot repair, was established in May 2007, and the RO assigned a 10 percent disability rating pursuant to 38 C.F.R. § 4.71a, DC 5279, effective June 2006.  In granting service connection, the RO noted that the service and post-service evidence showed that the Veteran experienced bilateral foot pain as a residual of bilateral bunionectomy and right capulot mid-foot repair performed during service.  The RO granted a 10 percent rating under the criteria of DC 5279, metatarsalgia, based on evidence showing that the Veteran had right toe pain and decreased range of motion.  

The Veteran disagreed with the 10 percent rating assigned to her disability, which is the basis of this appeal.  

Under DC 5279, a 10 percent rating is warranted for anterior metatarsalgia, whether unilateral or bilateral.  

The pertinent evidence of record reflects that the Veteran suffers from bilateral foot pain, with the right being more severe than the left.  She has specifically reported that her right big toe is painful most of the time and that she has difficulty raising and bending her toe.  In October 2006, the Veteran reported experiencing flare-ups, which are manifested by swelling and require that she prop her feet up.  She did not report any flare-ups at the March 2009 VA examination.  The Veteran has reported that her bilateral foot symptoms include pain, swelling, lack of endurance, and stiffness.  

At the October 2006 VA examination, objective examination revealed scars on the left and right big toes.  The scar on the right toe measured two inches long and .5 inches wide.  It was slightly darker in color but there was no evidence of ulcerations or keloid formation.  The scar on the left toe was one half inch.  The Veteran was able to demonstrate plantar flexion in her right big toe to 20 degrees and dorsiflexion to 10 degrees.  The VA examiner did not report range of motion of the left big toe, but he noted that the Veteran's limitation of motion was secondary to pain.  

At the March 2009 VA examination, objective examination of the left foot did not reveal any evidence of painful motion, swelling, tenderness, instability, weakness, abnormal weight-bearing, skin or vascular abnormalities, or muscle atrophy.  The examiner noted that there was a scar on the dorsum of the left big toe that measured 1.5 inches.  Examination of the right foot did not reveal any evidence of swelling, instability, weakness, or abnormal weight-bearing.  There was, however, evidence of painful motion and tenderness, as the Veteran was only able to demonstrate dorsiflexion to 10 degrees.  The examiner noted that there was scar on the right toe that measured 2.5 inches long and .25 inches wide and was tender to pressure.  

The other evidence of record also reflects that the Veteran has healed scars on her bilateral first metatarsals.  The evidence shows that movement of the right big toe results in pain, weakness, and limited motion, while the evidence shows that movement of the left toe is tolerated.  See VA outpatient treatment records dated July 2006 and July 2009.  

In evaluating the Veteran's claim, the Board notes that the Veteran is receiving the highest disability rating possible under DC 5279.  The Board has considered the Veteran's bilateral foot disability under all other potentially applicable diagnostic codes; however, the Veteran has never been shown to have flatfoot, weakfoot, claw foot, hallux valgus, hallux rigidus, hammer toes, or malunion or nonunion of the tarsal or metatarsal bones.  Therefore, DCs 5276 to 5283 are not for application in this case.  

The Board has considered the Veteran's disability under DC 5284 which provides that foot injuries warrant a 10 percent rating if moderate, a 20 percent rating if moderately severe, and a 30 percent rating if severe.  With actual loss of use of the foot, a 40 percent rating is warranted.  In evaluating the Veteran's claim under DC 5284, the Board notes that the Veteran's bilateral foot disability is primarily manifested by pain and decreased range of motion.  The March 2009 VA examiner noted that the Veteran's functional limitation included standing for no more than 30 minutes and walking no more than a mile; however, the examiner also noted that the Veteran did not use any assistive devices.  The Board notes that the evidence reflects that the Veteran experiences pain, decreased range of motion, and other symptoms due to her bilateral foot disability; however, the Board finds that the service-connected bilateral foot disability is no more than moderately disabling and, thus, warrants no more than a 10 percent rating under DC 5284.  

The Board has considered whether separate ratings may be granted for the scars associated with the Veteran's bilateral foot disability.  In this regard, the Board notes that, during the pendency of the Veteran's claim and appeal, amendments were made to the criteria for rating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805 (2011).  However, these amendments only apply to applications received by VA on or after October 23, 2008, or if the Veteran expressly requests consideration under the new criteria, which she has not done.  Therefore, the Board has no authority to consider these revisions in deciding this claim and they will not be discussed herein.  See VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).  

Under the regulations and criteria in effect prior to October 2008, a 10 percent rating is warranted for scars covering an area of 144 square inches or greater where superficial and without resulting limited motion; for a superficial, unstable scar (characterized by frequent loss of skin covering the scar); or a superficial scar that is painful on examination. 38 C.F.R. § 4.118, DCs 7802 to 7804 (2008).  Under DC 7801, scars other than on the head, face, or neck, where such are deep and cause limited motion, warrant a 10 percent rating if they cover an area exceeding six square inches; a 20 percent rating if covering an area exceeding 12 square inches; a 30 percent rating if covering an area exceeding 72 square inches; and a 40 percent rating if covering an area exceeding 144 square inches.  Otherwise, scars will be rated on the limitation of motion of the affected part, under DC 7805.  As to limitation of motion of the affected part, the Board notes there are no diagnostic codes on the Rating Schedule that provide rating criteria for limitation of motion affecting the toes.

A superficial scar is one not associated with underlying soft tissue damage.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A deep scar is one associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, DCs 7801, 7803.  

As noted above, the evidence reflects that the Veteran has a scar on her left and right big toe.  The scars do not cover an area of 144 square inches or greater and the evidence does not reflect that the scars are deep or cause limitation of motion.  However, the March 2009 VA examination report reflects that the scar on the Veteran's right toe was tender to pressure on examination.  Therefore, the Board finds that a separate 10 percent rating is warranted for the painful scar on the Veteran's right toe.  There is no medical evidence of record which reflects that the scar on the Veteran's left toe is painful and, thus, a compensable disability rating is not warranted for the left toe scar.  

The Board has considered whether the Veteran is entitled to a "staged" rating for her service-connected bilateral foot disability, as the Court indicated can be done in this type of case.  See Fenderson, supra.  However, the Board finds that, at no time since the filing of the Veteran's claim for service connection in July 2006, has her bilateral foot disability been more disabling than as currently rated under this decision.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, the manifestations of the Veteran's bilateral foot disability, as summarized above, are fully contemplated by the schedular rating criteria.  In particular, the Veteran's symptoms of pain and decreased toe motion are contemplated by the rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate her disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for the Veteran's bilateral foot disablity during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

In summary, and for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against the grant of disability rating higher than 10 percent under DC 5279 for service-connected right and left bunionectomy, right capulot mid-foot repair.  













	(CONTINUED ON NEXT PAGE)



However, the Board finds that a separate 10 percent rating is warranted for the scar located on the Veteran's right big toe, as there is evidence of pain on examination.  All reasonable doubt has been resolved in favor of the Veteran in making this determination.  See Gilbert, supra.


ORDER

Entitlement to a disability rating higher than 10 percent for service-connected left shoulder arthritis is denied.  

Entitlement to a disability rating higher than 10 percent for service-connected right knee pain due to arthritis is denied.  

A separate 10 percent rating is warranted for a painful scar on the right big toe associated with right foot bunionectomy and right capulot mid-foot repair.  

Entitlement to a disability rating higher than 10 percent for service-connected right and left bunionectomy, right capulot mid-foot repair is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


